Motion by respondent for reargument denied. Nothing in our percuriam opinion was intended to mean that a finding of innocence by the jury, at the new trial, as to one or more of the acts charged in the 5th and 8th counts of the indictment, will *Page 698 
necessarily result in a similar finding of innocence as to other allegedly criminal acts charged in those counts. All we intended to say was that, on the prosecution's theory and on the testimony of the prosecutrix, one person only dealt with the prosecutrix in those transactions. (See 293 N.Y. 16.)